Standard Industrial Classification Code 8361 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 24, 2009 TrinityCare Senior Living, Inc. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 333-140567 71-0822436 (Commission File Number) (IRS Employer Identification Number) 227
